Tilson, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, have been submitted for decision upon the following stipulation:
That the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings of whatever nature, and all other costs, charges and expenses incident to placing the merchandise in condition .packed ready for shipment to the United States is the appraised value thereof, less the amount added under duress.
Accepting this stipulation as a statement of fact I find and hold the proper dutiable export values of the merchandise covered by said appeals to be the values found by the appraiser, less any amounts added under duress. Judgment will be rendered accordingly.